Exhibit F
From :                    l(b)(6);(b)(?)(C)           1

Sent:                      23 Jul 2018 22:29:25 +0000
To:                       (b)(6); (b)(?)(C)
Cc:
Subject:              VWP -for your situational awareness
Attachments:          HSCEDM-11-D-00003_Aurora_Response to REA.PDF, HSCEDM-15-D-
00015_NWDC_Response to REA. PDF, EROIGSA-11-0003_Adelanto_Response to REA. PDF, Signed
Response to GEO from Peter Edge v2 (003) Rl.pdf

l(b)(6); (b)(?)(C)


For your situational awareness, attached are the final REA response letters that were sent to GEO and
the final signed letter from Pete Edge which was also sent out. You can just keep these for your records.
(Can't recall if I had shared these before).



Best,




***Warning*** Attorney/Client Privilege*** Attorney Work Product*** This communication and any
attachments may contain confidential and/or sensitive attorney/client privileged information or attorney work
product and/or law enforcement sensitive infonnation. It is not for release, review, retransmission, dissemination, or
use by anyone other than the intended recipient. Please notify the sender if this email has been misdirected and
immediately destroy all originals and copies. Furthermore do not p1int, copy, re-transmit, disseminate, or otherwise
use this information. Any disclosure of this communication or its attachments must be approved by the Office of the
Principal Legal Advisor, U.S. Immigration and Customs Enforcement. This document is for INTERNAL
GOVERNMENT USE ONLY and may be exempt from disclosure under the Freedom of lnfonnation Act, 5 USC §§
552(b)(5), (b)(7).




                                              2018-ICLI-00052 6053
                                                             Office ofAcquisition Management
                                                             U.S. Department of Homeland Security
                                                             801 I Street NW 9'h Floor
                                                             Washington, DC 20536


                                                             U.S. Immigration
                                                             an d Customs
                                                             Enfor cem ent
                                        June 21,2018




         Subject: Denial of Request for Equitable Adjustment for Contract No. HSCEDM-
                  11-D-00003 Aurora Contract Detention Facility, CO dated April 18, 2018

Dear l(b)(6); (b)(?)(C)   I
(b)(5)




                                                             www. ice.gov


                                  2018-ICLI-00052 6054
       (b)(5)




Based on the above, GEO' s REA is denied in its entirety. As a threshold matter, GEO has failed
to show its entitlement to such a modification under the contract terms or applicable laws and
regulations. Additionally, GEO has failed to address the reasonableness or provide adequate
supporting data for the quantum sought. While the government denies this REA in its entirety,
please note that disputes under this contract are governed by the FAR 52.233-1 -Disputes and
the Contract Disputes Act (41 U.S.C. §§ 7101-7109).

If you have any questions regarding this matter, please contact me at (202) 732   (b)(6);(b   by email
atl(b)(6); (b)(?)(C)               1                                              )f7)fC)


Very Respectfully,
     b )(6);(b )(?)(C)

'l


Contracting Officer


                                                                 www.ice.gov



                                    2018-ICLI-00052 6055
                                                         Office ofAcquisition Management

                                                         l 1.S. Department of llomcland Security
                                                         2-1000 Avila Road. Suite 3 I04
                                                         Laguna Niguel. CA 92677


                                                         U.S. Immigration
                                                         and Customs
                                                         Enforcement
                                    June 21,2018




Boca Raton, Florida 33487

      Subject: Denial of Request for Equitable Adjustment for Contract no. HSCEDM-
               15-D-00015, Northwest Detention Center dated April18, 2018




                                                       www.ice.gov

                                2018-ICLI-00052 6056
    (b)(5)




Based on the above, GEO 's REA is denied in its entirety. As a threshold matter, GEO has failed
to show its entitlement to such a modification under the contract terms or applicable laws and
regulations. Additionally, GEO has failed to address the reasonableness or provide adequate
supporting data for the quantum sought. While the government denies this REA in its entirety,
please note that disputes under this contract are governed by FAR 52.233-1 - Disputes and the
Contract Disputes Act (41 U.S.C. §§ 7101-7109).




                                                                www. ice.gov



                                     2018-ICLI-00052 6057
If you have any questions regarding this matter, please contact me at (949) 425-Kb)(6);pr by email
at l(b)(6);(b)(?)(C)              I
Thank you,




               1cer




                                                                www.ice.gov


                                      2018-ICLI-00052 6058
                                                          Office ofAcquisilion ,1/anagemem

                                                          U.S. Department of Homeland Seruril)·
                                                          24000 Avi la Road. Suite 3104
                                                          Laguna Niguel. CA 92677


                                                          U.S. Immigration
                                                          and Customs
                                                          Enforcement
                                      June21 , 2018

The GEO Group, Inc.
Kb)(6);(b)(7)(C) !Executive VP, Contract Admin
One Park Place, Suite 700
621 Northwest 53rd Street
Boca Raton, Florida 33487


Actmg 1ty anager
City for Adelanto
I 0400 Rancho Road
Adelanto, CA 92301

        Subject: Denial of Request for Equitable Adjustment for IGSA No. EROIGSA-11-
                 0003 Adelanto Detention Facility, CA dated April18, 2018



b)(S)




                                                         www.icc.gov

                                  2018-ICLI-00052 6059
(b)(5)




Based on the above, GEO's REA is denied in its entirety. As a threshold matter, GEO has failed
to show its entitlement to such a modification under the IGSA terms or applicable laws and
regulations. Additionally, GEO has failed to address the reasonableness or provide adequate
supporting data for the quantum sought. While the government denies this REA in its entirety,
please note that disputes under this !GSA are governed by the Disputes Clause at Article X.C.
and the Contract Disputes Act (41 U.S.C. §§ 7101-7109).




                                                               www.ice.gov


                                     2018-ICLI-00052 6060
If you have any questions regarding this matter, please contact me at (949) 425- b)(6); r by email
at fb)(6);(b)(7)(C)                1                                             b)(7)


Thank you.

Very Respectfully,
b)(6);(b)(7)(C)



Contracting Officer




                                                                www.ice.gov


                                       2018-ICLI-00052 6061
